DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 January 2022, with respect to the objection to the specification, objection to the claims and rejection to the claims under 35 USC 112 have been fully considered and are persuasive. The objections and rejection under 35 USC 112 have been withdrawn. However, newly presented claim 20 raises issues under 35 USC 112, see details below.

Applicant’s arguments, see Remarks, filed 20 January 2022, with respect to the rejection to the claims under 35 USC 102 have been fully considered and are not persuasive. Applicant argues that in the present application power is provided to the fan unit by only one of the electrical connectors at a time, however, said argument attaches extra limitations that are not required by the claims, the limitations first and second configurations do not require only one connector providing power at a time, therefore, the arguments are not persuasive and the rejections are maintained.

Claim Objections
Claims 19-20 are objected to because of the following informalities: they recite “the visual indication” and depend from claim 8 which recites “a mechanism for visual indication;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the mechanism for visual indication” in claims 19-20. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanism configured to removably secure in claim 7 and mechanism for providing a visual indication in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “the visual indication is further configured to indicate that the fan body is either in the first configuration or the second configuration” (emphasis added); however, applicant has only disclosed the visual indication indicating direction of flow and which direction the fan unit is operating in, which are not necessarily 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 11-12, 14-15, 17-18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al – hereafter Simon – (US 8,508,941 B2).

Regarding claim 1, Simon teaches a bi-directional fan device (Fig.1/4) comprising:
a fan unit (Fig.4; note fan unit comprises two fans) configured to direct air via a body of the fain unit in a first direction (column 1 line 34-37); 
a first electrical connector positioned at a first end of the body of the fan unit (Fig.4, 28 on left), wherein the first electrical connector is configured to electrically connect the fan unit to a power source (column 3 line 35-39) in a first configuration (Fig.4; note first configuration comprises only 28 on left connected to power); and 


Regarding claim 4, Simon further teaches a removable chassis (Fig.1; note fan unit 14 are removable from chassis 8) configured for removable attachment with either the first end of the fan body or the second end of the fan body (Fig.5, note fan unit incorporated to the chassis in removable attachment to the chassis via both ends).

Regarding claim 5, Simon further teaches at least a portion of the removable chassis is configured to allow air to pass therethrough (Fig.1/5).

Regarding claim 6, Simon further teaches the removable chassis further comprises a handle (Fig.1, 20).

Regarding claim 7, Simon further teaches the removable chassis further comprises a mechanism configured to removably secure the chassis to the body of the fan unit (this element is interpreted under 35 U.S.C. 112(f) as a spring loaded clip head/anchor configuration that accomplishes the claimed secure function, and equivalents thereof. Simon teaches self-threading screws, Fig.1, 12, or rivets, screws, etc; column 2 line 57-61).

claim 9, Simon further teaches in the first configuration, the removable chassis is removably attached to the second end of the fan body (Fig.5, note fan unit incorporated to the chassis in removable attachment to the chassis via both ends).

Regarding claim 11, Simon further teaches the fan unit is configured to draw air through the removable chassis from the fan unit (Fig.1/5).

Regarding claim 12, Simon further teaches in the second configuration, the removable chassis is removably attached to the first end of the fan body (Fig.5, note fan unit incorporated to the chassis in removable attachment to the chassis via both ends).

Regarding claim 14, Simon further teaches the fan unit is configured to direct air from the fan unit toward the removable chassis (Fig.1/5).

Regarding claim 15, Simon further teaches the body of the fan unit defines one or more holes configured to receive corresponding pins of the removable chassis (Fig.1, see top end of 8 including pins that engage holes of the fan unit; fan unit holes are better seen in Fig.3/4).

Regarding claim 17, Simon further teaches the first electrical connector and the second electrical connector are co-planar (Fig.4; coplanar along a plane extending along 10).

Regarding claim 18, Simon further teaches the first electrical connector is positioned in a plane that is substantially parallel with respect to a plane defined by the second electrical connector (Fig.4; 

Regarding claim 22, Simon further teaches the removable chassis further comprises one or more anchors configured to maintain engagement between the fan unit and the removable chassis (at least Fig.3 shows anchors, not number but between 14 and 24, that maintain engagement of the fan unit and removable chassis when installed as in Fig.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al – hereafter Simon – (US 8,508,941 B2), as applied to claim 4 above, and further in view of Arbogast et al – hereafter Arbogast – (US 20040190246 A1).
Simon teaches all the limitations of claim 4, see above, however, does not explicitly teach the removable chassis further comprises a mechanism for providing a visual indication of the first direction in which the air is directed by the fan unit.
Arbogast teaches a fan device (Fig.2, 50) for cooling an electronic system (Fig.2). Arbogast further teaches a removable chassis part (Fig.7/8, 126/136) that includes a mechanism for providing a visual indication of the first direction in which the air is directed by the fan unit (this element is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan device of Simon by having the removable chassis further comprises a mechanism for providing a visual indication of the first direction in which the air is directed by the fan unit as taught by Arbogast because this would encompass combining prior art elements (chassis of Simon with visual indication on chassis of Arbogast) according to known methods to yield predictable results (indicating an user airflow direction for proper fan orientation installation).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al – hereafter Simon – (US 8,508,941 B2).
Simon teaches all the limitations of claim 1, see above, however, does not explicitly teaches each of the first electrical connector and the second electrical connector defines a plurality of metallic contacts. However, it is well known in the electric fan unit art that comprise electrical connectors to provide power to the fan unit to include metallic contacts to ensure proper electric energy transmission between a power source and the fan unit. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan device of Simon by having each of the first electrical connector and the second electrical connector defines a plurality of metallic contacts for the purpose of ensuring proper electric energy transmission between a power source and the fan unit.

Allowable Subject Matter
Claims 10, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following limitations were not found in the prior art:
the removable chassis is configured to prevent electrical connection with the second electrical connector (claim 10);
note that none of the electrical connectors are prevented from being connected when the other is connected in Simon’s disclosed fan unit;
the removable chassis is configured to prevent electrical connection with the first electrical connector (claim 13);
note that none of the electrical connectors are prevented from being connected when the other is connected in Simon’s disclosed fan unit;
one or more springs sheathed along the corresponding pins of the removable chassis (claim 16);
note the pins disclosed by Simon do not include one or more springs and there is no obvious reason for the need of potential springs in Simon’s fan unit;
the visual indication further comprises a colored pin (claim 19);
note that the visual indication in Arbogast is an arrow and not a colored pin as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745